TEE    ATroRNEY          GENERAL

                            OF   TEXAS




     :;'ayne
~~Hon.     Lefevre
County Auditor
clay County
Henrietta, Texas
Dear Sir:
            Opinion No. O-1960
        Re: Fees of inspector of hides and animals in
            cou~ntiessubject to the laws regulating the
            inspection of hides and animals, Articles
            6972 through 7008, Vernon's Annotated Civil
            Statutes, as emended.
            Amount for which property under a tax
            judgment may be sold antidetermination of
            the value of the property, Article 73b.5b,
            Sections 7, 8 and 9.
            kuthority of County Commissioners' Court
            to deduct interest and penalties accrued
            on delinquent taxes mistakenly covered in
            certificate of tax-assessor-collector.
          We are in receipt of your request fbr ai.opin-
ion upon the following three questions:
          "1. If and when a County is under the lays
     governing the inspection of hides and animals,.
     are the fees which are allowed~the inspector
     under Art. 7OOS Vernons Texas Statutes 1936 tom
     be paid from the General fund of the County or
     to be paid by the person or persons owning the
     animals or hides where are inspected?
          "2. Kay property which is being sold for
     property tax (State County School, etc.,)be
     sold for an amount less than the amount of the
     dclincuent taxes, penalties, interest, and costs
     accrued against the pro?arty? Or msy it be sold
     for what is considered as being the actual
Hon. Y!ayneLefevre, Page 2

    value of the property at the tize of the sale?
    (Zhat .governi::g body, if any, would have author-
    ity to set the actual value of such property
    at the time of sale?)
         “3. If a property omer  applies to then
    Tax-Assessor-Collector of a County for infor-
    mation concerning the payment of taxes on a
    specific piece of property, and the Tax-Assessor-
    Collector issues a certified statement that
    there are no delinquent taxes against that
    property; then some five years later a delin-
    quent taxing agency finds that there are de-
    linquent taxes against this property for one
    or more years, which were covered by the cer-
    tificate issued by the Tax-Assessor-Collector,
    would the County Commissioners Court have the
    authority to deduct the interest and penalties
    accrued on the delinquent taxes? (;;hichhad
    accrued during the period of time)lI
          Artidle 7OOg, Vernon's Annotated Civil Statutes,
relating to fees of an inspector of hides and animals,
provides in Section 1, as follows:
         "Each inspector of hides and animals, or
    deputy inspector, provided for in this chapter
    shall be entitled to receive ten cents for
    each hide or animal personally inspected by
    him, but if more than fifty hides or animals
    are inspected in the same lot, then ten cents
    each for the first fifty, and three cents
    each for all above that number, provided that
    the commissioners court of any county not ex-
    empted from the provisions of this chapter
    may, upon hearing showing the necessity there-
    for after due notice of the time and place of
    such hearing having been published once each
    week for three consecutive weeks in a news-
    paper of general circulation in such county,
    by order entered upon the minutes of such com-
    missioners court, authorize said inspector,
    or deputy inspectors, of said county to charge
    not to exceed twenty-five cents for each hide
    or animal inspected csce;Z in cases where
Hon. Wayne Lefevre, Page 3

     more than fifty hides or animals are inspect-
     ed in the same lot, in :ihichevent no more than
     twenty-five cents each fcr the first fifty
     hides or animals inspected and not to exceed
     ten cents-each for allhities or animals above
     that number shall be authorizcd.lt
          Article 6985, Vernon's Annotated Civil Statutes,
governs the certificates of inspection issued by the
'Inspector. It reads:
             Wnenever an inspector shall have inspect-
     ed any ,animal or animals, as herein provided,
     he shall, on the presentation of a written bill
     of sale or power of attorney from the owner or
     owners of such animal,or animals, or his or their
     agent duly authorized in writing, duly sinned
     and acknowledged, -- and on nayment.to
                                         -- said Fnsnect-
     'or--
         of his legal mL      deliver to the nu~rchaser
     z the ani!zjais   mentioned in suzi bxl of sale
     or no:rerof attorney, or his agent, a certificate
     setting forth that he has carefully examined
     and inspected such animal or animals, and that
     said purchaser has in all respects complied
     with the law, which certificate shall not be
     complete until the same and the bill of sale
     herein provided for shall he recorded in the
     office of the county clerk of the county, and
     &dc;;;.fied to by said clerk,under his hand
                   Such certificate snail be then de-
     livered to the purchaser and shall protect him
     from the payment of inspection fees in any
     other district .for the animals therein describ-
     ed, except from the county from which the,same
     may be exported; provided that any person
     driving cattle in his own mark and brand shall
     be entitled to the certificate of inspection
     provided for herein, on payment of fees to the
     inspector, and on presentation to the inspector
     of the certificate of the county clerk of the
     county where such‘mark and brand is recorded,
     to the effect that the mark and brand named
     therein    is duly recorded in his office ES the
     mark and brand of the person so driving such
     cattleOTf(Underscoring ours),
Hon. YJayneLefevre, Page 4

          It will be noted that said article provides
that tlonpayment to said inspector of his legal fees",
he shall present a certificate of inspection kere the
owner or owners of the animals inspected are otherwise
entitled.to it.
          This article is authority for the proposition
that inspection fees are payable to the inspector by
the owner or ovmers of the animals or hides inspected.
See also Article 6972, 6973, 6977, 6963, 69BG, 69%~,
6992, 6993, 6994, 7001, 7OC3, Vernon's Annotated Civil
Statutes.
          In answer to your first question, it is our
opinion that in those counties subject to the law regu-
lating the inspectionof hides and animals, as prcvided
in Articles 6972 throllgh7005, as amended, the foes of
an inspector are payable directly to the inspectcr by
the ower or owners of the animals or hides which are
inspected.
          Your second question is ans:-wed in Opinion j!o.
O-1501 of this Department, written by Hon. Billy Cold-
berg to Hon. C. '+i.
                   Talbot, County Attorney, Eastrop,
Texas, copy of vihichis enclosed.
          Discussing Sections 7,.6 and 9 of Article 7345b,
Vernon's Annotated Civil Statutes, the opinion holds:
          w * X because of Section 8 of Article
     7345b of Vernon's Civil Statutes, a sheriff
     may not sell property to ~anyone except one of
   _ the taxing'units in the suit, unless said sale
     is for an amount equal to the adjudged value
     of the property or the aggregate ainountof the
     judgment against the property in the suit,
     whichever is lovrer.ll
           As is pointed out in said opinion, the term
 "adjudged value" is defined in Section 5 of Article 731+5b,
 sunra. Under this section the court finds "reasonable
 fair val;effor "adjudged val.ue". Beyond this ~o~cr of
 the court, we are not aware of the authority or any ocher
'judicial or administrz.tivoofficial or agency to deterkine
 the value of the property involved in the f'oreclosure
HOll.   Zayne Lefevre, Page 5

proceeding.
          In connection with your third questions, we
call attention to Article 7256a, Vernon's Annotated
Civil Statutes, which reads as follows:
             "Sec. 1. On and after October lst, 14'29,
        the Tax Collector or his deputy of any coun-
        ty in this State containing 210,000 population
        or core according to the last preceding feder-
        al census, or any city or political sub-division
        or tax assessing district within any such
        county shall, upon request, issue a certificate
        shotringthe amount of taxes, interest, penalty
        and costs due, if any, on the property describ-
        ed in said certificate. Xhen any certificate
        so issued shows all taxes, interest, penalty
        and costs on t!leproperty therein described to
        be paid in full to and including the year there-
        in stated, the said certificate shall be con-
        clusive evidence of the full payment of all
        taxes, interest, penalty and costs due on the
        property described in said certificate for all
        years to and including the year stated therein.
        Said certificate showing all taxes paid shall
        be admissible in evidence on the trial of any
        case involving taxes for any year or years
        covered by such certificate, and the introduc-
        tion of the same shall be conclusive proof of
        the payment in full of all taxes, interest,
        penalty and costs covered by the same.
             Vet. 2. If any such certificate is issued
        or secured through fraud or collusion, the same
        shall be void and of no force and effect, and
        any such Tax Collector or his deputy shall be
        liable upon his official bond for any loss re-
        sulting to any such County or city or political
        subdivision or tax assessing district of the
        State of Texas, through the fraudulent or col-
        lusive or negligent issuance of any such cer-
        tificate."
          The Supreme Court of Texas, in the Case Of CITY
03 S;,ij
       hr,'c;&O
              V, il3L'fS;CFi,
                          (1936), 91 S. il.(2d) 308, the
       closest authority in poirlt?;hichwe have b?cll able to
       find, hr,rthe follol:ingto sa-y,in regard to .;rticle
       72jSa, supra:
                 .'!Inthis state there is nonstatute appli-
            cable.to plaintiff in error which undertakes to
           'make entries in the tax records or tax receipts
            or certificates effective to estop the city
            from collecting its unpaid taxes. It is un-
            necessary  to express opinion as to the construc-
            tion or validity of chapter 77, Acts Second
            Called Session, Forty-first Legislature, (1929)
            p. 153 (Artic~le'7%jSa,Vernon's Ann. Civ. St.)
            which provides that certificates showing
            payment of all taxes shall be conclusive
            evidence of such payment, as that statute ao-
            plies only to counties containing a population
            of 210,000 and to cities and political sub-
            divisions and districts in such counties.1'
                 The questicn the Supreme Court had before it
       and upon which it reversed the Court of Civil Appeals
       at Austin (73 S. :'I.
                           (26) 125) is as follows:
                 I(** * 'Whether the city is estopped to
           assert a lien for unpaid taxes, to the injury
           of an innocent mortgagee who lends money on
           .such property as security, on the faith of,
           and in reliance upon, its assessment rolls
           showing that such taxes have been paid."'
                 In an exhaustive opinion the Supreme Court re-
       jects the theory of estoppel in ,pais, as set forth in
       'the-caseof STATE v0 DAVIDSON, 280 S. W. 29Z;and'holds
       as follows:
                 fiSincethe action of the tax collector
            in causing the tax records to show that the
            taxes were paid when in fact they were not paid
            was unauthorized, and since the tax coliector
            in collecting taxes and in keeping the records
            essential to their collection T%asc:zercisi:is
            for the city poi:ersessentially public and
            goverznental, it follows that the city is not
            estopped by the acts of the tax collector from




.. .
Hon.   YJayneLefevre, Page 7


       asserting its lien for the taxes, unless exccp-
       tion is made to the well-settled rule that
       cities are not liable for the unauthorized or
       negligent acts of thair officials in the per-
       formance of the city's governmental functions."
          >Jebelieve the City of San Angelo v. Doutsch
case is authority to the effect that there is no estop-
pe.~against the collection of the delinquent taxes .mis-
takenly covered by the tax certificate in the present
situation. It is not necessary.to point out that Art,
Z5Sa, Vernon's Annotated Civil Statutes, has no appli-
cation in this situation, since it applies only to
counties containing the po:pulationof 210,000.and to
cities and political subdivisions and districts in such
counties, Ue are not passing upon the construction
or validity .of this statute.
          The County Cocnissioners' Court is a.court of
limited powers, and it has no authority which has not
been conferred by the Constitution or by statutes0 These
is no constitutional or statutory authority conferred
upon the,County Com?issioners' Court by w'nichit may
release accrued interest and penalties for delinquent
taxes. In a situation %here the delinquent taxes are
still due, the County Comnissioners' Court has no Po?rer
to deduct interest and penalties which have accruea.
          In answer to your third question, it is our
opinion that where a tax-assessor-collector of a county
erroneously issues a certified statement that there are
no delinquent taxes against certain property, the County
Commissioners' Court upon the discovery of the error
does not have the authority to deduct the interest and
penalties accrued on the delinquent taxes which were
mistakenly covered in the certificate and which are still
due.
          Trusting that we have fully answered the ques-
tions submitted to us, we are
                                  Yours   very truly



                                BY           /s/ Dick stout
                                                 Dj.cksto11t
                                                  rissiszant
DS:ob          API'ROV6DZ'ZB27, 1940